Citation Nr: 1106881	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  06-27 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a cervical 
spine injury.

2.  Entitlement to service connection for residuals of 
thoracolumbar injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to August 
1991.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in December 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  The Veteran testified before the undersigned acting 
Veterans Law Judge at a Travel Board hearing in July 2009.  

As to the Veteran's claim of service connection for residuals of 
back and cervical spine injuries, VA's rating criteria provides 
for the thoracic and lumbar spine as a single entity and the 
cervical spine as a separate entity.  See 38 C.F.R. § 4.71a 
(2010).  Therefore, the Veteran's claims have been characterized 
as claims of service connection for residuals of thoracolumbar 
and cervical spine injuries.

The Veteran's case was previously before the Board in March 2010.  
At that time the Board noted that the Veteran a raised claims for 
a total disability rating based on individual unemployability, 
for benefits under 38 C.F.R. § 4.29 (201), and for benefits under 
38 C.F.R. § 4.30 (2010).  These issues were referred to the 
agency of original jurisdiction for development and 
consideration.  However, while the appeal was in remand status, 
there is no indication that any further action was taken in 
regard to these previously referred issues.  Therefore, these 
same issues are again referred to the agency of original 
jurisdiction for such additional action as may be necessary.




FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of 
record does not show the Veteran being diagnosed with a chronic 
cervical spine disability at any time during the pendency of the 
appeal. 

2.  The preponderance of the competent and credible evidence is 
against a finding that a thoracolumbar spine disability was 
present in service, arthritis/degenerative disc disease of the 
thoracolumbar spine manifested itself to a compensable degree in 
the first post-service year, or that a thoracolumbar spine 
disorder is related to service.


CONCLUSIONS OF LAW

1.  A disability related to a cervical spine injury was not 
incurred in or aggravated by the Veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309.

2.  A disability related to a thoracolumbar spine injury was not 
incurred in or aggravated by the Veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that in the current appeal there is no issue as 
to providing an appropriate application form or completeness of 
the application.  

The Board finds that written notice provided in July 2005, prior 
to the December 2005 rating decision, along with the notice 
provided in March 2010, fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) including notice of the laws and regulations governing 
the assignment of disability ratings and effective dates as 
required by the Court in Dingess/Hartman, supra.  Moreover, while 
the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) 
notice prior to the adjudication of the claims in the December 
2005 rating decision, the Board finds that providing him with 
adequate notice in March 2010 followed by a readjudication of the 
claims in the September 2010 supplemental statement of the case 
"cures" any timing problem associated with inadequate notice or 
the lack of notice prior to the initial adjudication.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds 
that even if the above letters failed to provide the Veteran with 
adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does 
not constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to understand 
what was needed to substantiate the claims after reading the 
above letters as well as the rating decision, statement of the 
case, and supplemental statements of the case.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a review of 
the record on appeal shows the Veteran's service treatment 
records, service personnel records, private treatment records, 
and VA treatment records have been obtained.  The Veteran also 
testified at a Travel Board hearing in July 2009.  His case was 
remanded for additional development in March 2010 and the post-
remand development substantially complied with the Board's remand 
instructions by obtaining his records from three out of the four 
previously identified healthcare providers and by being notified 
by the fourth that they did not have any further records of the 
claimant.  See Dyment v. West, 13 Vet. App. 141 (1999); D'Aries 
v. Peake, 22 Vet. App. 97 (2008).  In summary, the Veteran has 
not identified any treatments records he wants VA to obtain and 
consider in this case, which have not been associated with the 
record if available.

The Veteran was not provided a VA examination in connection with 
his claims for service connection for thoracolumbar spine and 
cervical spine disabilities.  The Board's duty to obtain a 
medical opinion arises only if, among other things, the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but establishes 
that the Veteran suffered an event, injury, or disease in service 
or that certain diseases manifested during an applicable 
presumptive period.  See 38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As discussed below, the Board 
finds that a remand for a VA examination is not required when, as 
in this appeal, the service and the post-service treatment 
records are negative for the diagnosed disorder for almost 14 
years after his discharge from active duty, if ever, and for the 
reasons explained below the Board does not find that appellant's 
claims regarding having problems with these disorders since 
service credible.  See McLendon; see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334, 1356 Cir. 2003) (holding that if the evidence of record 
does not establish that the Veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical opinion 
would substantiate the claim and therefore VA does not have an 
obligation to provide the claimant with such an examination or 
obtain an opinion because "a medical examination or opinion 
generally could not fill the gap left by the other evidence in 
establishing a service connection."); Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (holding that the Board is not 
required to accept a medical opinion that is based on the 
veteran's recitation of medical history). 

Hence, VA has fulfilled its duty to assist the Veteran in the 
prosecution of his claims and adjudication of this appeal may go 
forward.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

Legal Criteria

In this regard, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of duty 
in the active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  In addition, service connection may also be granted 
on the basis of a post-service initial diagnosis of a disease, 
where the physician relates the current condition to the period 
of service.  38 C.F.R. § 3.303(d).  Arthritis/degenerative disc 
disease, if manifest to a degree of 10 percent within one year 
after separation from active duty, may be presumed to have been 
incurred in service.  38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence of 
such claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  The requirement of a current disability is 
"satisfied when a claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Analysis

The Veteran served on active duty from August 1990 to August 
1991.  He was discharged from service by reason of a personality 
disorder.  His service personnel records show that his 
assignments included basic training from August 1990 to October 
1990, advanced individualized training (AIT) as a medic from 
October 1990 to January 1991, and assignment as a medic from 
January 1991 until his discharge in August 1991.  The Veteran had 
no foreign service.  He did not serve in the Southwest Theater of 
Operations in support of either Desert Shield or Desert Storm.  
His last unit of assignment was the 87th Engineering Company at 
Fort Irwin, California.

The Veteran is seeking service connection for thoracolumbar spine 
and cervical spine injuries he contends occurred in service.  He 
has alleged that he suffered such injuries as a result of 
physical assaults that took place during service.  He has also 
stated that he did not seek medical treatment for his claimed 
injuries as he was warned against this.  The assaults were said 
to have occurred during his assignments at AIT and Fort Irwin.  
The Veteran has also said he was involved in a motor vehicle 
accident (MVA) in service and that he fell from a tracked 
vehicle.

A review of his service treatment records (STRs) shows that the 
Veteran was treated for numerous complaints during his active 
service.  He was seen on a number of occasions while assigned to 
AIT and Fort Irwin.  There is no record of any type of 
thoracolumbar spine or cervical spine injury in the STRs.  There 
is no report of his being involved in a MVA or being injured as 
the result of a fall from a tracked vehicle.  The Veteran's July 
1991 discharge physical examination was negative for any findings 
of such claimed injuries.  Moreover, the Veteran did not report 
any such injuries on his Report of Medical History that he 
completed at the same time.

The Board finds that the Veteran is both competent and credible 
to report on the fact that he felt pain in his thoracolumbar 
spine and cervical spine following the personal assaults in 
service.  Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.  Therefore, the Board will concede that he 
sustained an injury to his thoracolumbar and cervical spines 
while on active duty.  The Board further finds that the Veteran, 
although competent to say he was involved in a MVA and that he 
fell from a vehicle during service, is not credible in regard to 
those events.  A more thorough explanation will be provided later 
in the decision.

The Veteran submitted his initial claim for VA disability 
compensation benefits in November 1999, approximately 8 years 
after his discharge.  He did not claim a thoracolumbar spine or 
cervical spine injury at that time.  He did submit a claim for a 
back injury in May 2005, followed by a claim for his "entire" 
spine in June 2005.  As explained above, the Board had 
interpreted these statements to be claims of service connection 
for residuals of thoracolumbar and cervical spine injuries.

VA treatment records for the period from May 2002 to February 
2010 record the Veteran's complaints of thoracolumbar spine pain 
beginning in April 2005.  He related that he suffered back pain 
in service due to physical abuse.  In December 2005 he was seen 
for a complaint of chronic back pain.  He reported that he had 
tripped on some stairs about a week prior but had no pain or 
injury at that time.  

The Veteran had a pain management consult in March 2006.  The 
consult noted that the Veteran did not relate the pain to any 
particular accident but said it had developed gradually over time 
since 1991.  X-rays of the lumbosacral spine from October 2005 
were said to show the possibility of osteopenia with no definite 
evidence of disc disease.  The several diagnoses at the time were 
lumbago with radiculopathy down both lower extremities, 
myofascial pain over the lumbar paraspinal musculature, bilateral 
sacroiliac joint arthralgia, more painful on the right side, and 
facet joint arthralgia, L5-S1, bilateral.  An addendum from March 
2006 noted that an x-ray of the sacroiliac joint was interpreted 
as negative.  

A rheumatology clinic evaluation was conducted in April 2006.  At 
that time the Veteran said he had had a progressive increase in 
his back pain since he fell off some stairs in November 2005.  He 
also gave a history of being involved in a MVA while in service 
in 1991.  The Veteran was noted to have normal x-rays.  The 
assessment was that his back pain was mechanical in nature.  

The VA records continue to document his complaints of 
thoracolumbar and/or cervical spine pain from 2005 to 2010.  
There is no opinion of record that relates any diagnosed 
thoracolumbar spine disorder to the Veteran's military service.  
There is also no diagnosis of a chronic disability causing the 
cervical spine pain. Several treatment entries record only that 
that the Veteran gave a history of back pain since service.  In 
June 2009 the Veteran reported that he had been on leave since a 
back injury on his job "some time ago."  He said this resulted 
in two surgical procedures, including one to insert a morphine 
pump.  

The Board notes that the Veteran did inform one VA examiner in 
May 2005 that he served in Operation Desert Storm when he was 19 
and felt traumatized by his experience.  He submitted a claim for 
service connection for "Gulf War Syndrome" in November 2008.  
The RO wrote to him to ask him to specify an illness in January 
2009.  The Veteran failed to respond to the letter and the claim 
was denied in April 2009.  

The Veteran testified at his Travel Board hearing in July 2009.  
He said he was kicked and hit during the assaults in service and 
he believed this was the cause of his thoracolumbar spine pain at 
the current time.  He admitted he did not seek treatment in 
service.  He also could not recall when he first sought treatment 
for his thoracolumbar spine pain but thought it was with VA.  He 
said the pain had been with him since service.  It was learned 
that treatment records from several private physicians were 
outstanding.  In regard to his cervical spine, it was noted that 
the Veteran had reported that he had fallen from a tank during 
service.  He was asked if he suffered a neck injury at the time.  
He was not sure if he did have a neck injury after that.  He said 
that he remembered that his neck would hurt after his beatings.  
He further testified that he did not seek treatment for his neck 
problems during service.  Finally, the Veteran did not provide 
any testimony regarding an MVA during service.

Records from Seton Shoal Creek Hospital show that the Veteran was 
treated for psychiatric symptoms in 1991.  However, although some 
physical complaints are noted in the records, there is no 
indication of any type of thoracolumbar spine or cervical spine-
related complaints.  

Records from Pain Management Consultants, for the period from 
September 2006 to July 2007, show treatment provided for the 
lumbar spine with injections.  No etiology of the Veteran's 
medical condition was discussed.  

A psychological evaluation from B.C., Ph.D, dated in November and 
December 2008, noted that the Veteran alleged that he fell from a 
tank during service and injured his back.  He also again reported 
being involved in a MVA during service.  The Veteran also claimed 
that he worked as a medic at an Army hospital in California 
during the Gulf War and treated many wounded and burned patients.  
His personnel records do not reflect an assignment to a hospital; 
rather he was assigned to an engineering company.  This is also 
the unit that prepared the paperwork that led to the Veteran's 
discharge from service.  

The Board remanded the case for additional development, primarily 
for the outstanding private records identified at the hearing, in 
March 2010.  The AMC wrote to the Veteran in March 2010.  The 
four physicians were identified and the Veteran asked to provide 
the necessary release forms.  He was also asked to identify any 
other sources of evidence to support his claim.  

Records from three sources were obtained with a negative reply 
received from J. H. M.D. in April 2010.  The request asked for 
records for the period 2004 to 2005 and the reply said there were 
no records for that period.  Upon further review, it is clear the 
physician involved is the physician that treated the Veteran at 
Pain Management Consultants and records for 2006 to 2007 have 
been obtained.

Records from M.M., M.D., relate to treatment provided from 
December 2007 to May 2009.  The records show a history from the 
Veteran of an injury to his thoracolumbar spine in service in 
1991 with continued pain.  There was no mention of the 
thoracolumbar spine injury from a fall in November 2005.  The 
prior treatment by injections was noted.  Physical examination 
was negative for any findings of a cervical spine disorder.  Low 
back pain was the only diagnosis at that time.  The Veteran 
underwent several tests in August 2008.  A discogram was positive 
for pain at the L4-L5 level.  A magnetic resonance imaging (MRI) 
of the lumbar spine was interpreted to show small central disc 
protrusions at L4-L5 and L5-S1.  It was said this was unchanged 
from a prior study in June 2006.  A third test, a computed 
tomography (CT) discography of the lumbar spine was said to show 
central L4-L5 disc herniation and right paracentral L5-S1 
herniation.  The Veteran was evaluated again in August 2008.  The 
clinical assessment at that time included a review of previous 
MRI studies.  The source of the studies was not indicated; 
however, the Veteran was said to have degenerative annular bulges 
at L4-L5 and L5-S1 disc space levels based on a MRI of the lumbar 
spine in June 2005.  A January 2006 MRI of the cervical spine was 
reported as normal.  The remainder of the treatment entries did 
not provide an opinion to relate the thoracolumbar spine 
diagnoses to the Veteran's military service.  A cervical spine 
disorder was not diagnosed.

Records from A.O., M.D. cover a period from August 2008 to 
December 2008.  Dr. O. evaluated the Veteran for complaints of 
back pain in August 2008.  The Veteran gave a history of back 
pain for 18 years.  Based on the tests results from Dr. M, and 
the clinical assessment, Dr. O. performed reconstruction and 
fusion of a number of lumbar and sacroiliac discs in September 
2008.  The remainder of the records involved surgical follow-up.  
There was no opinion as to the etiology of the lumbosacral 
degenerative disc disease and no findings of a cervical spine 
disorder.

The records from Dr. S. relate to his implanting of an 
intrathecal pain pump in June 2009.

The Cervical Spine

As to the claim of service connection for residuals of a cervical 
spine injury, as noted above, while the record documents 
complaints of cervical spine pain, the in-service and post-
service record do not provide a diagnosis of a chronic disease 
process of the cervical spine.  

The Board acknowledges that the Veteran is competent and credible 
to report that he had problems with pain and/or limitation of 
motion of the cervical spine in-service and since that time.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  However, the Court has said that pain alone, without a 
diagnosed related medical condition, does not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Moreover, the 
Board does not find the Veteran and his representative's 
assertions to be competent evidence of a current disability 
because as lay persons neither the claimant or his representative 
have the required medical expertise to diagnose a chronic 
cervical spine disability because such a diagnosis requires 
medical expertise which they do not have because, while a problem 
with pain and limitation of motion may be observable to a lay 
person, the diagnosis of a chronic disability requires special 
medical training.  Id. 

In light of the above, the Board must conclude that the 
preponderance of the competent and credible evidence of record 
does not show the Veteran being diagnosed with a chronic cervical 
spine disability at any time during the pendency of his appeal.  
See Hickson, supra; McClain, supra.  Where there is no 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Therefore, entitlement to service 
connection for residuals of a cervical spine injury must be 
denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The Thoracolumbar Spine

Although it can be conceded that the Veteran suffered a 
thoracolumbar spine injury in service, the STRs are negative for 
treatment of the same and no findings were made on his discharge 
examination.  The Board recognizes that the Veteran said he did 
not receive treatment due to threats but that would not prohibit 
him from noting any residuals on his discharge examination to 
include his medical history.  However, the Board finds more 
credible the service treatment records, which are negative for 
complaints and/or treatment for symptoms of the claimed disorder 
or a diagnosis of the claimed disorder, than the lay claims.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for many 
years after service); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Therefore, entitlement to service 
connection for a thoracolumbar spine disorder based on in-service 
incurrence must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a). 

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board finds that the length of time between his 
separation from active duty in 1991 and first being seen 
complaining of thoracolumbar spine pain in 2005, thereafter 
diagnosed as degenerative disc disease, to be compelling evidence 
against finding continuity.  Put another way, the nearly 14 year 
gap between the Veteran's discharge from active duty and the 
first evidence of a thoracolumbar spine disorder weighs heavily 
against his claim.  See Maxson, supra; Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there is 
no clinical documentation of his low back condition); Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting 
a claim can constitute negative evidence that weighs against the 
claim).

In this regard, the Board acknowledges that the Veteran and his 
representative are competent to give evidence about what they see 
and the claimant is competent to give evidence about what he sees 
and feels; for example, the claimant is competent to report that 
he had problems with thoracolumbar spine pain since service.  See 
Buchanan, supra; Jandreau, supra; Charles, supra.  However, upon 
review of the claims folder, the Board finds that the Veteran's 
assertions that he has had thoracolumbar spine problems since 
service are not credible.

In this regard, his claim of having problems with continuous 
thoracolumbar spine pain is contrary to what is found in the 
service and post-service medical records including the July 1991 
separation examination.  The Veteran sought treatment for his 
bilateral knee pain for three years before ever mentioning his 
back pain.  His private treatment records contain no mention by 
him of his fall in November 2005 and the back injury that has 
kept him from work; an injury that occurred many years after 
service such that the private physicians would be able to assess 
a post-service injury.  Further, the Veteran has made claims of 
being involved in Operation Desert Storm, treating patients 
wounded and injured in that action, and of being involved in a 
MVA in service despite the evidence clearly showing none of those 
three claims to be credible.  In short, the Board does not find 
the Veteran's claims as too continuity competent and credible 
evidence given the repeated falsehood and omissions found in the 
record.  Id.  Therefore, entitlement to service connection for a 
thoracolumbar spine disorder based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(b).

As for service connection based on the initial documentation of 
the disabilities after service under 38 C.F.R. § 3.303(d), the 
Board notes that the record is negative for a medical opinion 
finding a causal association or link between the Veteran's 
thoracolumbar spine disorders and an established injury, disease, 
or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d); Rabideau, 2 Vet. App. at 143 (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease incurred 
therein).  In fact, even where a history of a back injury in 
service is recorded by the VA and private physicians, there is no 
opinion of record to relate any diagnosed thoracolumbar spine 
disorder to the Veteran's military service.  

As to the Veteran and his representative's claims that the 
Veteran's thoracolumbar spine disorders were caused by an in-
service injury, the Board finds that these disabilities 
(arthritis/degenerative disc disease) may not be diagnosed by its 
unique and readily identifiable features and therefore the 
presence of the disorders are a determination "medical in 
nature" and not capable of lay observation.  See Buchanan, 
supra; Jandreau, supra; Charles, supra.  Therefore, since 
laypersons are not capable of opining on matters requiring 
medical knowledge, the Board finds that their opinions that the 
thoracolumbar spine disorders were caused by service not 
credible.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).   

Based on the discussion above, the Board also finds that service 
connection for a thoracolumbar spine disorder, based on an injury 
in service, is not warranted based on the initial documentation 
of the disability after service because the weight of the 
competent and credible evidence is against finding a causal 
association or link between the post-service disabilities and an 
established injury, disease, or event of service origin.  See 
8 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.

Likewise, the Board finds that the presumptions found at 
38 C.F.R. §§ 3.307, 3.309 do not help the Veteran is establishing 
his claim because the record is negative for manifestations of 
arthritis and/or degenerative disc disease in the thoracolumbar 
spine in the first post service year. 

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for a 
thoracolumbar spine disorder on a direct and presumptive basis.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.307, 3.309.  



Conclusion

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claims, the 
doctrine is not for application.  See also, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claims of 
service connection for cervical and thoracolumbar spine 
disorders, based on an injury in service, are denied.


ORDER

Service connection for residuals of a cervical spine injury is 
denied.

Service connection for residuals of a thoracolumbar spine injury 
is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


